Citation Nr: 0033250	
Decision Date: 12/20/00    Archive Date: 12/28/00

DOCKET NO.  99-08 428A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether a request for waiver of recovery of Department of 
Veterans Affairs loan guaranty indebtedness was timely filed.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel

INTRODUCTION

The veteran had active military service from January 1984 to 
February 1993.  This matter came before the Board of 
Veterans' Appeals (Board) on appeal from a September 1998 
decision of the Committee on Waivers and Compromises 
(Committee) of the St. Paul, Minnesota Regional Office (RO) 
and Medical Center that determined that the veteran had not 
submitted a timely request for waiver of recovery of loan 
guaranty indebtedness in the amount of $15,416.11 and denied 
the request.  In March 2000, the veteran was afforded a 
hearing before the undersigned Board member. 


FINDINGS OF FACT

1. On March 5, 1996, the veteran was sent written notice of 
Department of Veterans Affairs loan guaranty indebtedness, 
evidently in the amount of $15,416.11, and his waiver 
rights by "certified mail-return receipt requested"; and, 
during 1996, he received a copy of the notice.

2. The veteran's request for waiver of recovery of his 
Department of Veterans Affairs loan guaranty indebtedness 
was received in August 1998.


CONCLUSION OF LAW

The veteran did not submit a timely request for waiver of 
recovery of his Department of Veterans Affairs loan guaranty 
indebtedness in the amount of $15,416.11.  38 U.S.C.A. 
§ 5302(b) (West 1991); 38 C.F.R. § 1.964(e) (2000).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to any loan guaranteed, insured, or made under 
Chapter 37, the Secretary shall waive payment of an 
indebtedness to the Department of Veterans Affairs (VA) by 
the veteran, or the veteran's spouse, following default and 
loss of the property, where the Secretary determines that 
collection of such indebtedness would be against equity and 
good conscience.  A request for waiver of loan guaranty 
indebtedness shall be made within one year after the date on 
which the debtor receives, by "certified mail-return receipt 
requested," written notice from the VA of the indebtedness.  
If written notice of indebtedness is sent by means other than 
"certified mail-return receipt requested," then there is no 
time limit for filing a request for waiver of indebtedness of 
loan guaranty indebtedness.  38 U.S.C.A. § 5302; 38 C.F.R. 
1.964(e).

In March 1996, the RO informed the veteran in writing of a VA 
loan guaranty indebtedness by "certified mail-return receipt 
requested."  A Domestic Return Receipt (PS Form 3811) 
indicates that L. M. C., evidently the veteran's wife at the 
time, signed for and received the written notice on March 15, 
1996.  The veteran has not disputed that, during 1996, he 
received a copy of the RO's written notice.

An August 1998 letter from the veteran to the VA Debt 
Management Center requests that the document be accepted as 
his request for waiver of recovery of his loan guaranty 
indebtedness.  He said that, in March 1993, he was discharged 
from service and, in November 1993, he separated from his 
spouse, causing overwhelming financial obligations that led 
to his filing bankruptcy.  The veteran asserted that an 
earlier waiver was not filed on the instruction of the 
attorney assisting in his bankruptcy action.  The veteran 
submitted a copy of a January 1998 Order of discharge from 
bankruptcy, from an initial petition filed in May 1994, and 
an August 1998 financial statement.

At his March 2000 Board hearing, the veteran testified that 
his wife, from whom he was separated at the time, signed for 
and received the RO's March 1996 written notice of 
indebtedness, but failed to advise him of it or give him the 
original copy.  However, he further testified that he 
received a copy of the letter in 1996 and has not disputed 
that he received the notice during that year.  He also said 
that VA sent him a letter regarding making payments to 
decrease his debt, but the payments were too high for him to 
make.  The veteran reiterated that his request for waiver of 
recovery of the loan guaranty indebtedness was not timely 
submitted due to his bankruptcy's attorney's inaccurate 
advice.

The Board has received the probative evidence of record, 
including the veteran's oral testimony and written 
statements.  The veteran received written notice of his VA 
loan guaranty indebtedness, evidently in the amount of 
$15,416.11, and his waiver rights during 1996.  In August 
1998, the veteran requested a waiver of recovery of his VA 
loan guaranty indebtedness.  While attributing the oversight 
to his attorney's inaccurate advice, the veteran has 
acknowledged that he did not submitted a timely request for 
waiver of recovery of his VA loan guaranty indebtedness.  
Therefore, the requested waiver is denied.  38 U.S.C.A. 
§ 5302(b); 38 C.F.R. § 1.964(e).  The failure of an attorney 
to act does not toll the time period for entering a request 
for a waiver of recovery since the veteran could have filed 
the request himself.  It is regrettable if the veteran may 
have received inaccurate advice regarding filing his request 
for waiver of recover of the loan guaranty indebtedness, but 
this would not create any legal right to benefits where such 
benefits are otherwise precluded.  See e.g., Shields v. 
Brown, 8 Vet. App. 346, 351 (1995).


ORDER

Waiver of recovery of loan guaranty indebtedness in the 
amount of $15,416.11 is denied.


		
	ROBERT E. SULLIVAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

